Exhibit 10.2

 



FIRST AMENDMENT TO 8% CONVERTIBLE REDEEMABLE NOTE

 

This First Amendment (“Amendment”) to 8% Convertible Redeemable Note Dated
December 8, 2014 (“Note”) is made and entered into this 4th day of February,
2015, but is effective as of December 8, 2014, by and between Global Digital
Solutions, Inc. (the “Company”) and Charter 804CS Solutions, Inc. and its
authorized successors and permitted assigns ("Holder").

 

WHEREAS, as of December 8, 2014, the Company and the Holder entered into the
Note and a Securities Purchase Agreement. The Note provided that the Holder of
the Note is entitled, at its option, at any time after 180 days, to convert all
or any amount of the principal face amount of the Note then outstanding into
shares of the Company's common stock (the "Common Stock") at a conversion rate
equal to 70% of the lowest closing bid price of the Common Stock as reported on
the OTCQB marketplace which the Company’s shares are traded or any market upon
which the Common Stock may be traded in the future ("Exchange"), for
the twelve prior trading days including the day upon which a Notice of
Conversion is received by the Company; and

 

WHEREAS, the Company and the Holder wish to amend the conversion terms of the
note effective as of December 8, 2014.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Holder hereby covenant and agree as follows:

 

1.             Modification of the Note. The Note is modified as follows:

 



(a)           Section 4. (a) of the Note is deleted and replaced with the
following:

 

“4. (a) The Holder of this Note is entitled, at its option, at any time after
180 days, to convert all or any amount of the principal face amount of this Note
then outstanding into shares of the Company's common stock (the "Common Stock")
with a restrictive legend, at a price ("Conversion Price") for each share of
Common Stock equal to $0.09. If the shares have not been delivered within 3
business days, the Notice of Conversion may be rescinded. Such conversion shall
be effectuated by the Company delivering the shares of Common Stock to the
Holder within 3 business days of receipt by the Company of the Notice of
Conversion. Once the Holder has received such shares of Common Stock, the Holder
shall surrender this Note to the Company, executed by the Holder evidencing such
Holder's intention to convert this Note or a specified portion hereof, and
accompanied by proper assignment hereof in blank. Accrued, but unpaid interest
shall be subject to conversion. No fractional shares or scrip representing
fractions of shares will be issued on conversion, but the number of shares
issuable shall be rounded to the nearest whole share. In the event the Company
experiences a DTC “Chill” on its shares, the conversion price shall be decreased
to $0.078 instead of $0.09 while that “Chill” is in effect.”

 

2.             Ratification of Note and Security Purchase Agreement. All of the
terms, provisions, covenants, representations and warranties contained in the
Note and the Securities Purchase Agreement are ratified and affirmed by the
Company and the Holder in all respects and will remain in full force and effect
as modified by this Amendment. In the event there is a conflict between any of
the terms of any other document and the terms of this Amendment, then the terms
of this Amendment shall be controlling.

 

3.             General. The Note, the Securities Purchase Agreement, and this
Amendment contain the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and may not be amended, modified or
discharged, nor any of their terms waived, except by an instrument signed in
writing by the party to be bound thereby.

 

[Signature page follows]

 



1

 

 

IN WITNESS WHEREOF, the Company and the Holder have executed this Amendment as
of the date first written above.

 

COMPANY:   HOLDER: GLOBAL DIGITAL SOLUTIONS, INC.   CHARTER 804CS SOLUTIONS,
INC.           BY: /s/ David A. Loppert   BY: /s/ Richard J. Sullivan      
NAME: David A. Loppert   NAME: Richard J. Sullivan TITLE Chief Financial Officer
  TITLE President

 

 

2



 

 